DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendment filed 3/16/2022 has been entered. Applicant’s amendments and arguments have overcome each and every drawing, specification and claim objection and 112 rejection set forth in the non-final office action mailed 6/12/2020. Claims 1-2 and 4-5 remain pending in this application.
Claim Objections
Claims objected to because of the following informalities:  
Claim 1 recites: “bubbles, wherein the bubbles are arranged in multiple series and continuous configuration” should be corrected to --a plurality of bubbles, wherein the plurality of bubbles--.

 Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 recites the limitation “the bubbles are arranged in multiple series and continuous configuration” in line 2. It is unclear what is meant by the term “multiple series” in relation to “continuous configuration” and whether the claim requires the bubbles be in continuous configuration or whether the multiple series are in continuous configuration. Further, it is unclear what “continuous configuration” means as ‘continuous’ means uninterrupted by space and applicant’s drawings show a space between the bubbles 22. For the purposes of examination, the claim will be interpreted as the bubbles being arranged in rows within the seat. Claims 2 and 4-5 rejected on the same grounds due to their dependency.
Claim 2 recites the limitation “wherein the bubbles are operated in a group” in line 2. It is unclear what is meant by ‘operated in a group’ and whether the bubbles are operated simultaneously or whether the bubbles within a certain series is operated simultaneously or whether bubbles can be operated individually within a series. For the purposes of examination, the limitation will be interpreted as the bubbles within one series is operated simultaneously (based on Fig. 3 of applicant’s specification showing each bubble within a series, or row, being connected).
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Onuma et al (US 2017/0028163) in view of Takeuchi (US 4622706 A).
Regarding claim 1, Onuma teaches a car seat massager (see Fig. 1 and abstract), comprising:
Bubbles (Fig. 1, air cells 30), wherein the bubbles are arranged in multiple series and continuous configuration (see Fig. 1, there are multiple rows of a plurality of bubbles, the bubbles being configured next to one another in each row in a continuous configuration), and wherein each of the bubbles has a circular configuration (see Fig. 1, cells 30 are circular; see paragraph 38);
a compressor (Fig. 4, pump 56 used to supply air is a ‘compressor’ as known in the art; see paragraph 40); and
wherein the compressor and are in fluid communication with the bubbles via tubes (see Fig. 4, tubes 48 connect pump 56 to the air cells 30; see paragraph 42) 
wherein the compressor supplies air into each of the bubbles to inflate the bubbles (see paragraphs 45 and 50), and 
wherein the compressor operate each of the bubbles in a pattern to inflate and deflate the bubbles for massaging a user sitting on a seat (see paragraphs 50-52, the massage operation inflates and deflates the air cells in a pattern to massage the user.
Onuma does not teach wherein the car seat massager comprises a vacuum pump, the vacuum pump in fluid communication with the bubbles via tubes, the vacuum pump draws out the air from each of the bubbles to deflate the bubbles, and the vacuum pump operates the bubbles in a pattern for massage.
However, Takeuchi teaches a an analogous massage surface (see Figure 1: 1, mat body) with inflatable air bags (3, tubular air bags) that are deflated by means of a vacuum pump (9, air discharge pump) and are in fluid communication with the bags by means of tubing (see Figure 1: pump 9 is connected to the valve 2 that is connected to the inflatable bags), the vacuum pump draws out the air from each of the bubbles to deflate the bubbles (see col. 5, lines 31-38), and the vacuum pump operates the bubbles in a pattern for massage (see abstract and Col. 5, lines 31-38; see also col. 8, lines 44-50, cells are inflated and deflated for massage effect) . 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have provided Onuma’s seat massager with a vacuum pump to deflate the bubbles, as taught by Takeuchi, so as to be able to better control the bubbles and more quickly deflate them. 
Regarding claim 2, the modified Onuma discloses the bubbles (Onuma; cells 30) are operated in a group by the compressor and the vacuum pump for massaging the user (see Onuma paragraphs 52-53, the cells can be operated to inflate and deflate in certain groups and regions, the deflation now being done by the modified Onuma with a vacuum pump).
Regarding claim 4, Onuma further teaches wherein the car seat massager further comprises a cushion (Fig. 1, seat pad 22), wherein the cushion is made of a thermoplastic material (see paragraph 36, foamed urethane, a thermoplastic, is used in the seat pad)
Regarding claim 5, Onuma further teaches wherein the surface of the thermoplastic material is textured or treated (see Fig. 2 and paragraph 36-37, the surface of the cushion 22 is adhered to, or ‘treated’, by adding a slab 24 over top that is softer than the cushion itself, therefore also changing the texture).
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that neither Weber nor Takeuchi discloses ‘bubbles arranged in multiple series and continuous configuration, wherein each of the bubbles has a circular configuration.”  However, Onuma has now been used to teach this added limitation.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mizoi et al. (US PGPub 2018/0257534) which discloses a massaging car seat with a vacuum pump and compressor.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

                                                                                                                                                                                                       
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAVANNAH GABRIEL whose telephone number is (571)272-6462. The examiner can normally be reached 7:30 - 4:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.G./Examiner, Art Unit 3785                                                                                                                                                                                                        
/BRADLEY H PHILIPS/Primary Examiner, Art Unit 3799